THE COURT.
This is an action for the recovery of money, judgment having gone for the plaintiffs and the defendant having appealed. At the time set for the oral argument, the respondent was granted leave to file a certified copy of a satisfaction of judgment said to have been filed in the action in the office of the clerk of the trial court. The certified copy has been filed since and it shows a satisfaction of the judgment in full. By the payment of the judgment the questions presented upon the appeal have become moot.
The appeal is dismissed.